Title: To Thomas Jefferson from James Fenner, 26 September 1808
From: Fenner, James
To: Jefferson, Thomas


                  
                     Sir— 
                     Providence Sep. 26th. 1808.
                  
                  Mr. Henry O Franklin, Manufacterer & Merchant of this Town, having business which he is desirous of laying before you, requests the favour from me of an introduction to your Excellency—I give him this letter with much pleasure, as he is a Gentleman who sustains a fair character, and is a freind to the Administration— 
                  With great respect, I have the honour to be Your Obt. Servt.
                  
                     J. Fenner.
                  
               